DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “die fixing support must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by JP2004-183293.
	’293 discloses: Regarding claim 1, an anchor bolt machining apparatus (80) comprising: an anchor bolt machining die (94);  and a die holder (95), wherein the anchor bolt machining die includes a first head portion (101)for fixing an anchor bolt and a first body portion (99) receiving a 
screw machining die (100) and wherein the die holder (95) includes a second head portion (13) 
coupled to a rotational force supply device (88), a support portion (lower skirt) coupled to the 
anchor bolt machining die, and a second body portion connecting the second head 
portion and the support portion to each other (Fig. 18); Regarding claim 2,  wherein the first body 
portion comprises a die holder fixing groove (42) provided on an outer circumferential surface of the first body portion, and wherein the anchor bolt machining apparatus is coupled by coupling the die holder fixing groove with an anchor bolt machining die fixing support (41) protruding in a direction of a lower surface of the support portion of the die holder (Fig. 11): Regarding claim 3, the first head portion include a first center hole allowing the anchor bolt to be inserted therethrough, and a second center hole for receiving the screw machining die (Fig. 14). 
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2004-183293 in view of WO97/34725.
	Regarding claim 4, ‘293 teach the limitation(s) except the first head portion includes a drain hole.
	‘725 teaches the first head portion includes a drain hole (78, 80; Fig 6).
It would have been obvious to one of ordinary skill in the art at the time of invention was filed to  utilize drain hole, as taught by ‘725 on the apparatus of ‘’293 so as to discharge of any shavings.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2004-183293 in view of KR20170069565.
Regarding claim 5, ‘293 teach the limitation(s) except an outer circumferntial surface of the screw machining dies die faces an inner circumferential surface of the second center hole.
	‘565 teaches an outer circumferntial surface of the screw machining die (D) faces an inner circumferential surface (12)of the second center hole (Figs 1-4).
It would have been obvious to one of ordinary skill in the art at the time of invention was filed to  utilize an outer circumferntial surface of the screw machining dies die faces an inner circumferential surface of the second center hole, as taught by ‘565 on the apparatus of ‘293 so as to contact them effectively.
Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2004-183293 in view of KR20170069565.
Regarding claim 6, ‘293 teach the limitation(s) except  the screw machining dies die includes a thread having a standard of M30 to M40 standard thread in millimeters on an inner surface thereof.
	‘565 teaches the screw machining dies die includes a thread having a standard of M30 to M40 standard thread in millimeters on an inner surface thereof ([0038]; Fig. 4).

	Regarding claim 7, ‘565 teaches the first body portion includes a fixing hole (12a) penetrating through an outer circumferential surface and an inner circumferential surface thereof (Figs 1-4).
Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2004-183293
in view of JP2015202540.
‘293 teach the limitation(s) except a lower surface of the support portion faces a lower surface of the first body portion and the support portion includes a first hollow portion.
‘540 teaches a lower surface of the support portion faces a lower surface of the first body portion and the support portion includes a first hollow portion. (Fig. 9).
Allowable Subject Matter
Claims 9-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C HONG whose telephone number is (571)272-4529.  The examiner can normally be reached on M-F 9:00-18:00, First Friday Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4546.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN C HONG/Primary Examiner, Art Unit 3726